Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 1 of 73




                  EXHIBIT B




                             Exhibit B-1
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 2 of 73




                             Exhibit B-2
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 3 of 73




                             Exhibit B-3
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 4 of 73




                             Exhibit B-4
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 5 of 73




                             Exhibit B-5
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 6 of 73




                             Exhibit B-6
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 7 of 73




                             Exhibit B-7
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 8 of 73




                             Exhibit B-8
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 9 of 73




                             Exhibit B-9
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 10 of 73




                             Exhibit B-10
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 11 of 73




                             Exhibit B-11
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 12 of 73




                             Exhibit B-12
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 13 of 73




                             Exhibit B-13
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 14 of 73




                             Exhibit B-14
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 15 of 73




                             Exhibit B-15
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 16 of 73




                             Exhibit B-16
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 17 of 73




                             Exhibit B-17
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 18 of 73




                             Exhibit B-18
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 19 of 73




                             Exhibit B-19
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 20 of 73




                             Exhibit B-20
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 21 of 73




                             Exhibit B-21
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 22 of 73




                             Exhibit B-22
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 23 of 73




                             Exhibit B-23
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 24 of 73




                             Exhibit B-24
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 25 of 73




                             Exhibit B-25
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 26 of 73




                             Exhibit B-26
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 27 of 73




                             Exhibit B-27
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 28 of 73




                             Exhibit B-28
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 29 of 73




                             Exhibit B-29
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 30 of 73




                             Exhibit B-30
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 31 of 73




                             Exhibit B-31
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 32 of 73




                             Exhibit B-32
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 33 of 73




                             Exhibit B-33
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 34 of 73




                             Exhibit B-34
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 35 of 73




                             Exhibit B-35
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 36 of 73




                             Exhibit B-36
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 37 of 73




                             Exhibit B-37
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 38 of 73




                             Exhibit B-38
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 39 of 73




                             Exhibit B-39
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 40 of 73




                             Exhibit B-40
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 41 of 73




                             Exhibit B-41
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 42 of 73




                             Exhibit B-42
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 43 of 73




                             Exhibit B-43
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 44 of 73




                             Exhibit B-44
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 45 of 73




                             Exhibit B-45
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 46 of 73




                             Exhibit B-46
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 47 of 73




                             Exhibit B-47
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 48 of 73




                             Exhibit B-48
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 49 of 73




                             Exhibit B-49
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 50 of 73




                             Exhibit B-50
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 51 of 73




                             Exhibit B-51
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 52 of 73




                             Exhibit B-52
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 53 of 73




                             Exhibit B-53
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 54 of 73




                             Exhibit B-54
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 55 of 73




                             Exhibit B-55
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 56 of 73




                             Exhibit B-56
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 57 of 73




                             Exhibit B-57
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 58 of 73




                             Exhibit B-58
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 59 of 73




                             Exhibit B-59
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 60 of 73




                             Exhibit B-60
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 61 of 73




                             Exhibit B-61
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 62 of 73




                             Exhibit B-62
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 63 of 73




                             Exhibit B-63
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 64 of 73




                             Exhibit B-64
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 65 of 73




                             Exhibit B-65
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 66 of 73




                             Exhibit B-66
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 67 of 73




                             Exhibit B-67
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 68 of 73




                             Exhibit B-68
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 69 of 73




                             Exhibit B-69
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 70 of 73




                             Exhibit B-70
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 71 of 73




                             Exhibit B-71
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 72 of 73




                             Exhibit B-72
Case 20-30968 Document 232-2 Filed in TXSB on 06/22/20 Page 73 of 73




                             Exhibit B-73
